Citation Nr: 0118969	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  98-10 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for residuals of an 
electric shock to the left arm.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.

5.  Entitlement to service connection for fracture of the 
left index finger.

6.  Entitlement to service connection for bilateral shin 
splints.

7.  Entitlement to an initial compensable evaluation for left 
elbow epicondylitis with history of right elbow 
epicondylitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 and June 1998 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the February 
1997 decision, the RO, among other actions, granted service 
connection for left elbow epicondylitis with history of right 
elbow epicondylitis and assigned a noncompensable evaluation 
and denied service connection for a low back disorder, 
bilateral shin splints, an ankle disorder, and asthma.  In 
the June 1998 rating decision, the RO denied service 
connection for residuals of an electric shock to the left 
arm, dizziness, and residuals of a fracture to the left index 
finger.

In December 1998, the veteran presented oral testimony before 
a hearing officer at the RO; a transcript of which has been 
associated with the claims file.  The Board notes that the 
veteran had perfected claims for service connection for 
dizziness and residuals of asbestos exposure, but withdrew 
such claims at the hearing.  Thus, those claims are no longer 
on appeal.

Additionally, the veteran had perfected a claim for service 
connection for right ear hearing loss.  In March 1999, the 
hearing officer granted service connection for right ear 
hearing loss and assigned a noncompensable evaluation.  The 
veteran has not filed a notice of disagreement following the 
grant of service connection for right ear hearing loss, and 
thus that claim is no longer on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).

The claims for service connection for fracture of the left 
index finger, bilateral shin splints, and the claim for an 
initial compensable evaluation for left elbow epicondylitis 
with history of right elbow epicondylitis are addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  Asthma was incurred in service.

2.  Competent evidence of a current disability related to the 
electric shock to the left arm is not of record.

3.  Competent evidence of a current low back disorder is not 
of record.

4.  Competent evidence of a current bilateral ankle disorder 
is not of record.


CONCLUSIONS OF LAW

1.  Asthma was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

2.  Residuals of an electric shock to the left arm were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  A bilateral ankle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that at entrance, clinical 
evaluations of the lungs, upper and lower extremities, and 
spine were normal.  In a report of medical history completed 
by the veteran at that time, he indicated he had received 
treatment for asthma.

In October 1977, the veteran was in an automobile accident.  
He complained of low back pain.  The examiner stated the 
veteran had full range of motion, but that there was 
tenderness on palpation of the low back.  He noted there was 
no radiating pain.  The veteran also complained of bilateral 
ankle pain.  The examiner stated the veteran had full range 
of motion with pain and that the veteran reported pain with 
walking and standing.  

In June 1980, the veteran was seen with complaints of having 
difficulty breathing.  The examiner noted the veteran had a 
history of asthma but that his lungs were clear without any 
wheezing.  The assessment was questionable asthma.

In December 1981, the veteran was in a motorcycle accident, 
where he injured his left arm and right leg.  The veteran 
reported he had fractured his left thumb.  The examiner noted 
that the veteran's right knee and left hand were swollen.  X-
rays of the right leg showed no fracture.  The x-rays of the 
left hand showed a fracture of the first phalangeal.  In a 
subsequent December 1981 treatment record, the examiner noted 
the veteran had a back strain and a sprain of the right knee.  
Soon after that, the veteran reported that his back pain was 
improving, as was the right knee.  By the end of the month, 
the veteran reported that his back pain and knee stiffness 
had resolved.  The examiner noted the veteran's gait was 
normal.  

In August 1982, the veteran was seen in the emergency room 
for an acute asthmatic attack.  The veteran reported he had 
asthma as a child and had not had an asthma attack since his 
childhood.  The examiner entered a diagnosis of questionable 
pneumonia and asthmatic bronchitis.  The veteran was seen on 
follow-up appointments that same month and in September 1982.  
It was noted that the bronchitis had resolved in September 
1982.

May 1985 and February 1986 reports of medical examination 
show clinical evaluations of the veteran's lungs, upper and 
lower extremities, and back were normal.  In a report of 
medical history completed by the veteran in February 1986, he 
reported a history of asthma and broken bones.  He denied 
recurrent back pain.  The examiner noted the veteran had had 
asthma as a child with no recent problems.  He further noted 
the veteran had had a fracture of the right first metacarpal 
in December 1981 with no sequelae.

In September 1986, the veteran was seen with complaints of 
pain to the left wrist and hand after hitting his hand on a 
bulkhead.  The examiner stated the left hand had swelling to 
the medial aspect of the hand.  There was tenderness to 
palpation over the fifth proximal metacarpal.  X-rays were 
negative for fracture or dislocation.  

In December 1987, the veteran was seen with complaints of 
wheezing with the colder weather.  The examiner stated 
examination of the lungs did not reveal wheezes.  The 
assessment was reactive airway disease.

A March 1988 report of medical examination shows clinical 
evaluations of the veteran's lungs, upper and lower 
extremities, and back were normal.  

In August 1990, the veteran reported low back pain.  He 
denied any injuries.  The veteran stated he was bending over 
to get a candy bar from a machine and felt pain.  The 
examiner stated the veteran was in distress.  The assessment 
was lumbar strain with spasm.  Two days later, he was seen 
for follow-up for lumbar strain.  The examiner entered a 
diagnosis of chronic lumbar strain with spasm.  

In March 1992, the veteran was seen with pain in his left 
deltoid and triceps after having gotten shocked with 120-150 
volts of electricity from a wall socket.  The examiner stated 
there was no swelling, heat, or loss of movement.  The 
examiner entered a diagnosis of deltoid/biceps strain.  One 
week later, he was still having complaints related to his 
left arm.  

In a July 1992 report of medical history completed by the 
veteran, he denied recurrent back pain.  

In December 1994, the veteran complained of left hand pain.  
He denied any trauma.  The examiner stated the veteran had 
full range of motion without pain.  There was a mildly tender 
area over the left proximal fifth metacarpal area.  X-rays 
were negative for fracture.  The impression was a soft tissue 
injury of the left hand, which the examiner stated was 
"mild."  The following month, the veteran was seen for left 
hand pain.  The examiner stated that the veteran's left wrist 
and fingers all had full range of motion.  The assessment was 
left hand pain without localized findings.  Two weeks later, 
the examiner stated that the left hand pain was of unknown 
etiology.  He noted that x-rays taken in December 1994 were 
negative for fracture.

An April 1996 report of medical examination shows clinical 
evaluations of the lungs, upper and lower extremities, and 
spine were normal.  In a report of medical history completed 
by the veteran at that time, he reported a history of asthma 
and a broken thumb.  The examiner noted that the asthma was 
controlled on medication.

An October 1996 VA examination report shows examination of 
the lungs revealed no respiratory distress.  Examination of 
the lumbar spine revealed 90 degrees flexion, 15 degrees 
extension, and 20 degrees right and left bending.  The 
examiner stated there was some mild tenderness of the left 
paravertebral muscle.  He stated he did not appreciate any 
evidence of scoliosis or neurological deficit.  Examination 
of the extremities revealed that both shoulders had 
180 degrees abduction and flexion, 60 degrees external 
rotation, and 90 degrees internal rotation.  Both ankles 
dorsiflexed 15 degrees and plantar flexed 40 degrees.  The 
examiner stated that he could not appreciate any evidence of 
joint pain or evidence of any tenderness on examination.  He 
noted there was no erythema, warmth, or swelling of the 
joints.  The examiner entered a diagnosis of history of 
asthma.  He stated the veteran's lungs were clear and in no 
respiratory distress.

A May 1997 VA outpatient treatment report shows the veteran 
presented with a two-to-three week history of a tender right 
foot.  The examiner entered a diagnosis of Achilles 
tendonitis.

In December 1998, the veteran presented oral testimony before 
a hearing officer at the RO.  The veteran stated that he 
sustained an electric shock to his left arm and felt his left 
arm tingling afterwards.  He stated that following the 
incident, he had soreness and a lack of mobility and 
strength.  He noted he had not received treatment for this 
complaint since his discharge from service.  As to the 
fracture to the left index finger, the veteran stated this 
occurred in 1995 or 1996 while doing physical training.  He 
stated he went to sick bay and that they told him he had 
sprained his finger.  He added that when x-rays were taken, 
he was told that he did not have any broken bones.  The 
veteran noted that while he was at Camp Pendleton Hospital 
the doctor that had looked at his x-rays asked another 
physician to look at the x-ray and that this physician found 
a broken bone.  The veteran stated he had soreness in that 
finger.  

As to his lower back, the veteran stated that in 1990, when 
he was getting candy from a candy machine, he had bent over 
and could not get back up.  He stated he had to crawl over to 
the stairs to help him get himself off the ground.  The 
veteran stated he had received treatment for his back 
following that incident.  He added he had been given Motrin.  
As to his bilateral ankle disorder, the veteran stated his 
ankle had hurt in service and he had stiffness.  He noted he 
had been diagnosed with Achilles tendonitis.  The veteran 
stated he had been diagnosed with asthma as a child and that 
he had not had asthma in quite some time when he entered 
service.  He stated that he had an asthma attack in service 
in 1980 or 1981 when he was taking medication for a heart 
murmur.  The veteran stated he was currently on an inhaler 
for his asthma, which he used twice a week.  

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of these matters.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the February 1997 and June 1998 rating 
decisions on appeal and the June 1998 statement of the case 
and the March 1999 supplemental statement of the case, the RO 
informed the veteran of the evidence necessary to establish 
service connection for the various disabilities and the 
evidence necessary to establish a higher evaluation for left 
elbow epicondylitis with history of right elbow 
epicondylitis.  In the June 1998 statement of the case, the 
RO also included the pertinent regulations that applied to 
the veteran's claims for service connection and an increased 
evaluation.  Correspondence copies of these determinations 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having received treatment for his right ankle with VA.  The 
RO has obtained that treatment report.  The veteran has 
stated specifically he has not received treatment for the 
residuals of electric shock or the low back disorder, and 
thus there is no duty to assist to obtain any medical records 
as to those claims.  The veteran has asserted he has received 
treatment for asthma; however, because the Board is granting 
service connection for such, it need not obtain the alleged 
medical records.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo a VA examination 
related to his claims.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, veterans are presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. § 
1111 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2000).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  id. at (b)(1).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (the Court), lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

A.  Asthma

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for asthma.  Initially, the Board notes the RO has 
determined that asthma preexisted service.  The Board 
disagrees with such finding.  A veteran is presumed to be in 
sound condition when examined and accepted into the service 
except for defects or disorders noted when examined and 
accepted for service or where clear and unmistakable evidence 
establishes that the injury or disease existed before 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Crowe v. 
Brown, 7 Vet. App. 238 (1994).

In Crowe, the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  Crowe, 7 Vet. App. at 245 citing Bagby, 1 Vet. 
App. 225.  The Court added that the regulation expressly 
provides that the term "noted" denotes only such conditions 
that are recorded in examination reports, and that history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Crowe, 7 Vet. App. at 245 citing 38 C.F.R. 
§ 3.304(b)(1).

Here, the veteran reported a history of asthma as a child in 
the report of medical history.  Thus, the Board finds that 
such report does not rebut the presumption of soundness and 
the issue before it relates to service incurrence of asthma, 
as opposed to service aggravation.  See id.  

Having said that, the Board finds that the veteran incurred 
asthma in service.  He was diagnosed with asthma and 
bronchial asthma during service.  The veteran reported at 
separation that he was still on inhalers for his asthma, 
which the examiner stated was "controlled."  When the 
examiner examined the veteran in October 1996, he stated that 
the veteran had a history of asthma, but noted that the 
veteran was not in respiratory distress "whatsoever."  The 
Board notes that the observable symptoms of asthma come and 
go, and the Board finds that the numerous diagnoses of asthma 
and breathing complaints that the veteran had in service are 
indicative of a chronic disorder.  Resolving all reasonable 
doubt in favor of the veteran, the Board finds that service 
connection for asthma is warranted.

B.  Residuals of electric shock to the left arm,
low back disorder, and bilateral ankle disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for residuals of electric 
shock to the left arm, a low back disorder, and bilateral 
ankle disorder.  The reasons follow.

The service medical records show that the veteran sustained 
an electric shock to his left arm in March 1992.  He had 
initial complaints of arm pain at that time, but such pain 
resolved.  When he was examined in April 1996, the examiner 
found no pathology related to the veteran's upper 
extremities.  Additionally, when examined by the VA in 
October 1996, the examiner stated that the veteran had full 
range of motion of both arms and stated that he could not 
detect any evidence of joint pain.  

The service medical records show that the veteran complained 
of low back pain at various times during his service.  He was 
in automobile accident, a motorcycle accident, and reported 
pain after going to a candy machine.  He was diagnosed with 
low back pain, strain, and sprain.  However, the record 
indicates that each time the veteran sustained an injury to 
his back, the veteran's back pain would resolve.  At the time 
of the April 1996 examination, the examiner found that the 
veteran's back was normal.  In the October 1996 VA 
examination report, the examiner stated he could not detect 
any evidence of scoliosis or neurological defect.  He noted 
the veteran had tenderness in his left paravertebral muscle, 
but determined that the veteran did not have any evidence of 
a current low back disorder.

The service medical records show complaints of bilateral leg 
pain, but not of ankle pain.  All the examinations conducted 
during service show normal clinical evaluations of the 
veteran's lower extremities, including the examination 
conducted at separation.  In the October 1996 VA examination 
report, the examiner stated that there was no joint swelling 
in any of the veteran's joints, which includes his ankles.  
He reported the range of motion of both ankles, which was 
normal.

Finally, in the October 1996 examination report, the examiner 
determined that there were no disabilities related to the 
veteran's joints.  Each of the above claims addresses the 
veteran's joints.  The Board finds that the veteran has not 
brought forth competent evidence of disabilities related to 
his left arm, low back, and bilateral ankle.  Thus, the 
veteran's claims for service connection for these 
disabilities fail because of the lack of evidence of current 
disabilities.  Therefore, the claims for service connection 
for residuals of an electric shock to the left arm, low back 
disorder, and bilateral ankle disorder must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Although the 
veteran has asserted he has current disabilities related to 
his left arm, low back, and bilateral ankle, he is a lay 
person, and he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board is aware that there is a May 1997 VA outpatient 
treatment report that shows a diagnosis of Achilles 
tendonitis; however, it is clear that the veteran's complaint 
of the right ankle is based upon a post service injury.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claims for 
service connection for residuals of electric shock to the 
left arm, a low back disorder, and bilateral ankle disorder, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. 49.


ORDER

Entitlement to service connection for asthma is granted.

Entitlement to service connection for residuals of electric 
shock to the left arm is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for bilateral ankle 
disorder is denied.


REMAND

As stated above, the recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his claim and expanded its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See VCAA.

The Board has reviewed the evidence of record and finds that 
additional development is needed prior to adjudication of the 
remaining claims on appeal.  The reasons follow.

The veteran has claimed that a physician saw an x-ray of his 
left hand and found that the index finger had been broken.  
He stated that the x-ray was taken at Camp Pendleton 
Hospital.  The veteran told the hearing officer that he would 
try to obtain the x-ray and submit it for consideration.  The 
hearing officer noted in his March 1999 decision that he did 
not receive the x-ray.  Regardless, VA has been put on notice 
of the x-ray and should make an effort to obtain it.  

Additionally, the veteran is claiming service connection for 
shin splints.  During service, the veteran complained of shin 
splints on several occasions.  A service record which was 
printed in September 1996 shows a diagnosis of bilateral shin 
splints.  The Board is aware that in the October 1996 VA 
examination report, the examiner did not report findings of 
bilateral shin splints.  The Board finds that there is a 
discrepancy between the September 1996 and October 1996 
examination reports and that a more thorough examination 
should be conducted to determine if there is currently 
underlying pathology related to the veteran's complaints of 
bilateral shin splints.

Finally, the veteran claims that he warrants more than a 
noncompensable evaluation for left elbow epicondylitis with 
history of right elbow epicondylitis.  The October 1996 VA 
examination is insufficient for the Board to determine if the 
veteran's left and right elbows have functional loss due to 
pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, 
the veteran has claimed he has received treatment for his 
elbows at VA, and the record does not reflect that such 
records have been obtained.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the shin 
splints, fracture of the left index 
finger, and the service-connected left 
elbow epicondylitis with history of right 
elbow epicondylitis.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the VCAA.  Regardless of 
the veteran's response, the RO should 
secure any outstanding VA treatment 
reports from the VA facility in Long 
Beach, California.

2.  The RO should seek to obtain any 
treatment records from the Camp Pendleton 
Hospital, including the x-ray discussed 
above.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the VCAA.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left elbow epicondylitis with history of 
right elbow epicondylitis.  All necessary 
tests and studies, including x-rays and 
range of motion studies (in degrees) 
should be performed and reported.  The 
examiner is requested to review the 
veteran's claims folder in conjunction 
with this examination.  The examiner 
should be specifically requested to 
identify the affected muscle groups and 
joints and to identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected left elbow epicondylitis with 
history of right elbow epicondylitis.  

Based on this review and associated 
clinical findings, the examiner is 
requested to offer an opinion whether it 
is at least as likely as not that pain 
could significantly limit functional 
ability of the affected muscle group(s) 
and joint(s) during flare-ups.  The 
examiner should also be requested to 
determine for each muscle group and joint 
whether, and to what extent, it exhibits 
weakened movement, excess fatigability, 
and/or incoordination.  Any opinion 
expressed should be accompanied by a 
written rationale.

If the examiner indicates functional loss 
due to pain as to each elbow, the RO may 
consider giving separate evaluations for 
the right and left elbows.

4.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine if there is underlying 
pathology related to the diagnoses of 
bilateral shin splints during service and 
after discharge from service.  The 
examiner must have an opportunity to 
review the veteran's claims file, 
specifically, the veteran's service 
medical records.  After reviewing the 
available medical records and examining 
the veteran, the examiner should be 
requested to provide an opinion as to 
whether there is underlying pathology 
that relates to the diagnoses of 
bilateral shin splints.  A complete 
rationale for any opinion expressed 
should be included in the evaluation 
report, to include a discussion of the 
medical principles upon which the opinion 
is based and citation to the evidence of 
record which supports the opinion.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed, to include, if necessary, 
having any x-rays interpreted.

7.  Thereafter, the RO should readjudicate 
the veteran's claims for entitlement to 
service connection for bilateral shin 
splints, fracture of the left index 
finger, and entitlement to an initial 
compensable evaluation for left elbow 
epicondylitis with history of right elbow 
epicondylitis.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



